Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                May 06, 2016

The Court of Appeals hereby passes the following order:

A16E0028. THOMAS DEMILIO et al. v. CRUMP ENTERPRISES, LLC.

       An “Emergency Motion for Writ of Supersedeas of Appellant” has been filed
on behalf of “Thomas Joseph Demilio and Any Other Occupants” [hereinafter
“Movant(s)”], seeking an “Order of this Court granting his emergency writ of
supersedeas and an Order directing the Walton County Sheriff’s Office to stay any
writ of possession and an Order allowing Appellant to remain in possession of his
residence. . . .”


       Because no basis to grant said Motion has been demonstrated by Movant(s),
said Motion is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                                                          05/06/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.